Citation Nr: 1819021	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that was incurred in or caused by his service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§1101, 1112; 38 C.F.R. §§3.307, 3.309.  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2017). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, the Board notes that mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).   VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  

In the present case, the RO first certified the Veteran's appeal to the Board on September 18, 2014, which is after August 4, 2014.  Thus, the version of 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  In any event, the Board will still consider any private or VA examiner's discussion of diagnosed psychiatric disorders under both the DSM-IV and the DSM-5 in adjudicating the current Veteran's psychiatric disorder claim, in order to provide the Veteran with every benefit of the doubt.

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.  He essentially contends that he developed depression during his active military service more than 40 years ago.

The Veteran's service treatment records are silent for any formal diagnosis or treatment for a psychiatric disorder during his active duty service.  His December 1974 entrance examination reveals that the Veteran entered service with a normal psychiatric evaluation.  On the accompanying Report of Medical History, the Veteran indicated that he was "in good health" and he denied having any depression or excessive worry or nervous trouble of any sort.  The Veteran's February 1976 separation examination reflects a normal psychiatric evaluation.  Nevertheless, on the accompanying Report of Medical History, the Veteran indicated that he experienced depression or excessive worry.  The Army Physician elaborated that the Veteran had "depression and nervousness - situational."  

The Veteran's post-service VA treatment records show that he reported having worry, anxiety, and depression in April 2009.  The VA physician found no specific features of any psychosis and diagnosed the Veteran as having an anxiety disorder, not otherwise specified, with anxiety features, and alcohol dependence.  

In June 2009, the Veteran was afforded a VA psychiatric examination.  The VA examiner noted that the Veteran "evidences mild dysphoria at this time."  The examiner noted the Veteran's report that he suffered from mild anxiety and depression since December 2007 when he was accused of sexual assault, lost his job, and separated from his wife.  Under the DSM-IV criteria, the examiner diagnosed the Veteran as having an adjustment disorder, with mixed anxiety and depression and alcohol dependence, early partial remission.  However, the examiner failed to discuss the Veteran's complaints of depression upon separation from active duty in February 1976.  

Instead, the examiner stated that the Veteran's anxiety and depression began in December 2007, when he was accused of sexual assault.  

Another VA examination was provided in April 2010 in order to discuss the Veteran's diagnosis of situational depression at separation.  At that time, the examiner noted the Veteran's in-service diagnosis, but stated that "it is as likely as not that his depression and alcoholism is not related to his military experience."  In providing this opinion, the examiner noted that the Veteran has had difficulty throughout his life coping with stressors.  He noted that the Veteran ran away from foster homes, dropped out of school, had difficulty in the military and left jobs because he felt discriminated against.  Further, the examiner indicated that the Veteran's current difficulties stem from being falsely accused and arrested for child abuse and the two years he endured to clear his name.  

In July 2010, the Veteran presented for psychiatric treatment with complaints of anxiety and minor depression.  In October 2010, the Veteran was diagnosed as having alcohol dependence, in remission.  

An April 2014 assessment indicated that the Veteran did not have an affective disorder (including depression).  Likewise, a depression screening as recent as June 2014 was negative for depression.  These records do not provide any evidence linking the Veteran's acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder, to his military service.

In its March 2015 remand, the Board found that the April 2010 examiner did not offer an adequate opinion and rationale as to whether the Veteran's acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder, was related to his period of service, to include his diagnosis of situational depression therein.  The Board instructed the RO to schedule the Veteran for another VA psychiatric examination.  The Board requested that the VA examiner provide a medical opinion clarifying whether any of the Veteran's acquired psychiatric disorders, to include depression, anxiety, and adjustment disorder, arose during service or were otherwise related to any incident of service, to include the in-service diagnosis of situational depression as noted on the Veteran's separation examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In July 2015, the Veteran was afforded a VA psychiatric examination.  During the examination, the Veteran reported that he experienced depression while serving in the Army and that his general discharge under honorable conditions was related to this depression.  Specifically, he stated that he was approached by his base Commander at Fort Bliss and offered an early discharge under honorable conditions due to "what was going on around me."  He indicated that he was only 17 or 18 years old and was around older men who influenced him to drink alcohol excessively and to smoke marijuana.  He indicated that he did not know what had brought him to the attention of his command or caused the Commander to seek him out.  In a separate context, he did acknowledged loosing rank in an Article 15 proceeding related to being in a vehicle in which marijuana had been found.  He did not mention depression as factor in his discharge during the current examination.  He indicated that he never received mental health treatment while in service.

After reviewing the electronic claims file, the July 2015 VA examiner diagnosed the Veteran as having persistent adjustment disorder with depressed mood under the DSM-5 criteria.  The examiner noted that the Veteran indicated no current mental health treatment and none since the substance abuse treatment in Danville, Illinois and Davenport, Iowa in 2010.  The examiner opined that there is no clear relationship between the situation depression noted at the end of the Veteran's military service and his present adjustment disorder.  In support of this opinion, the examiner explained that the Veteran's current adjustment disorder is related to new or recent stressors.  The examiner further stated that the Veteran appears to have had a period of relief from depression following your military service, despite recurrent substance abuse, until his life was very significantly disrupted by unwarranted accusations of sexual abuse.

Based on a longitudinal review of the record, the Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  His February 1976 separation examination reflects a normal psychiatric evaluation.  Nevertheless, on the accompanying Report of Medical History, the Veteran indicated that he experienced depression or excessive worry.  The Army Physician elaborated that the Veteran had "depression and nervousness - situational."  Given the brief description of "situational depression and nervousness" based on the Veteran's own report of medical history, as well as the fact that the remainder of the service treatment records are silent for any indication or treatment of depression, nervousness, or any related psychiatric disorder, the Board concludes that chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b). 

The earliest post-service medical evidence of treatment for psychiatric symptoms is dated in April 2009, which is over 33 years after his active duty service.  There is no competent opinion of record in support of the claim. The only competent opinion of record is the July 2015 VA opinion, and this opinion weighs against the claim. This opinion is considered highly probative evidence, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

It is important for the Veteran to understand that, to the extent that he may currently have an alcohol dependence disorder, this disorder is not compensable under the law.  See 38 C.F.R. §§ 3.1(n), 3.301(c), 303(c), 4.9.  Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  During the appeal period, the Veteran was diagnosed as having (1) an adjustment disorder (categorized as persistent adjustment disorder, with depressed mood; adjustment disorder, with mixed anxiety and depression; and adjustment disorder, not otherwise specified, with anxiety features), (2) dysthymia (chronic depression), and (3) alcohol dependence (ongoing, in early partial remission, and in remission).  The Board notes that none of these disorders are listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  

The most probative evidence of record, in fact, provides evidence against this claim. Based on a review of the electronic claims file and a thorough evaluation of the Veteran, the July 2015 VA examiner opined that there is no clear relationship between the situation depression noted at the end of the Veteran's military service and his present adjustment disorder.  In support of this opinion, the examiner explained that the Veteran's current adjustment disorder is related to new or recent stressors.  The examiner further stated that the Veteran appears to have had a period of relief from depression following your military service, despite recurrent substance abuse, until his life was very significantly disrupted by unwarranted accusations of sexual abuse.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Id.; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder is related to the Veteran's service.  The Board has determined that the claimed condition is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  An acquired psychiatric disorder is not shown until well after separation from service, and the Veteran has been found not to be competent to diagnose his psychiatric disorder to provide an etiological opinion regarding its relationship to his military service.  The only competent opinion of record weighs against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for an acquired psychiatric disorder is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


